Case 1:18-cv-09352-SN Document 102-3 Filed 10/29/20 Page 1 of 2




                   EXHIBIT C
Firefox                                             https://outlook.office.com/mail/search/id/AAQkAGYzNzhhZDUzL...
                   Case 1:18-cv-09352-SN Document 102-3    Filed 10/29/20 Page 2 of 2



          Blockchain litigation
          Jacques Catafago <jacques@catafagofini.com>
          Tue 9/8/2020 6=03 PM
          To: Alan Heller <alan.heller@foster.com>
          Cc: Adam Sherman <adam@catafagofini.com>
          Alan:

          Confirming our conversation during which you advised me that counsel in the case
          surprisingly has never exchanged acceptable search terms for e-discovery

          You also confirmed that you would review our proposed search term list (which we will send
          to you by tomorrow afternoon) to use in conjunction with the email addresses identified in
          your letter to the court and/or identified in documents you subsequently subpoenaed from
          third parties (the latter of which you have agreed to provide to us).

          Please get back to us with comments to our list and with all email addresses you wish
          searched as quickly as possible to keep discovery on track.

          Thank you.

          Jacques Catafago, Esq.
          CATAFAGO FINI LLP
          The Empire State Building
          350 Fifth Avenue, suite 7710
          New York, New York 10118
          212.239-9669 tel
          212.239-9688 fax
          www.CatafagoFini.com
          Admitted in NY, NJ, FL & DC

          Rated by:
          SUPER LAWYERS
          MARTINDALE HUBBELL
               AV - 5.0 of 5.0
                   __________
          Proudly serving the public for
          over a quarter of a century from
          America's landmark in the sky




1 of 1                                                                                             10/28/20, 9:54 AM
